266 So. 2d 334 (1972)
In re James F. McCONNELL
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
4 Div. 440.
Supreme Court of Alabama.
August 31, 1972.
William J. Baxley, Atty. Gen., and Samuel L. Adams, Asst. Atty. Gen., for the State, petitioner.
Jerry R. Herring, Farmer & Herring, Dothan, for respondent.
*335 PER CURIAM.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in McConnell v. State, 266 So. 2d 328.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD, MADDOX and SOMERVILLE, JJ., concur.